Third District Court of Appeal
                               State of Florida

                            Opinion filed April 4, 2018.
         Not final until disposition of timely filed motion for rehearing.
                               ________________

                                No. 3D16-1071
                           Lower Tribunal No. 14-554
                              ________________

                             Terrence Jefferson,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.


      An appeal from the Circuit Court for Miami-Dade County, Jose L.
Fernandez, Judge.

     Carlos J. Martinez, Public Defender, and Robert Kalter, Assistant Public
Defender, for appellant.

     Pamela Jo Bondi, Attorney General, and David Llanes, Assistant Attorney
General, for appellee.


Before SUAREZ, LAGOA, and LINDSEY, JJ.

      SUAREZ, J.

      Terrence Jefferson appeals his convictions and sentences entered by the trial

court after a jury found him guilty of committing the crimes of attempted armed

sexual battery and armed false imprisonment. We affirm.
        The 18-year-old victim was walking home around 10:30 pm from her job at

Aventura Mall when the Appellant drove up beside her and repeatedly asked her to

get in the car. Because it was raining heavily, she got in. The Appellant did not go

in the direction of her house, but drove in another direction and then offered her

money to have sex with him. When she refused and tried to get out of the car, she

testified that he grabbed her and brandished a gun. When the Appellant pulled

over to park, the victim managed to get out of the car and run, losing her shoe, her

phone and purse in the process. The Appellant followed her in the car. The victim

ran up to a house and knocked on the door. The Appellant got out of his car and

began to approach her. She ran, got caught on a fence, and started screaming. The

homeowner came out, called 911, at which point the Appellant got back into his

car and drove off.

        The 911 tape was entered into evidence without objection. The homeowner

told the 911 operator that a girl was screaming that someone was trying to rape and

kill her, that she was scared he might come back for her. The victim told the 911

operator that not only did the person try to rape her but that he held a gun to her

head.    The police detectives testified that the victim’s clothes were torn and

disheveled, that she was hysterical. The victim identified the Appellant from a

photo lineup. Over hearsay objection, the lead detective was allowed to testify to

what the homeowner (the 911 caller) told him the day after the incident, about




                                         2
hearing the girl scream, going outside, seeing a man walk back towards a black car

and driving away.

      The Appellant admitted in a post-Miranda interview to picking up the girl,

and asking her to have sex with him for money. He admitted that she refused and

ran away once he had parked the car. A jury found the Appellant guilty of false

imprisonment with a firearm, unlawful possession of a firearm while engaged in a

criminal offense, and attempted sexual battery with a firearm. The defense moved

for judgment of acquittal as to all counts, specifically arguing that the State had

failed to introduce a prima facie case that the Appellant intended to commit a

sexual battery against the victim. The trial court denied the motion. On motion to

correct an illegal sentence, the Appellant was adjudicated as a habitual offender

and sentenced to thirty years for the armed false imprisonment, and life as to the

attempted armed sexual battery.     The conviction for possession of firearm in

commission of a felony was vacated.

      On appeal, the Appellant argues that the trial court improperly admitted

hearsay testimony from the detective who interviewed the 911 caller the day after

the incident. He argues that the detective’s “hearsay” testimony regarding the 911

caller’s statements bolstered or corroborated the victim’s testimony that the

Appellant used a gun against her.1 The out of court statement, however, did not


1 The record indicates that the objection to the detective’s testimony was based on
hearsay, not improper bolstering. The bolstering argument is thus not preserved
for appeal.
                                        3
provide any evidence of the Appellant’s guilt or identify the appellant. The 911

recording of both the 911 caller and the victim was admitted into evidence without

objection and played to the jury. The detective’s testimony about the 911 caller’s

statement to him was merely duplicative of that information, where the statement

that the Appellant used a gun in the commission of the offense had already been

admitted.   The testimony did not identify the Appellant as the offender, and

further, the Appellant himself admitted to approaching the victim at the 911

caller’s home, and fleeing from the scene. We find no abuse of discretion in

allowing the detective’s testimony regarding the 911 caller’s statements.         See

Williams v. State, 967 So. 2d 735 (Fla. 2007) (upholding, in the absence of abuse

of discretion, a trial court’s ruling on the admissibility of evidence).

      The Appellant further argues that the trial court erred when it denied the

defense motion for judgment of acquittal on the attempted sexual battery charge.

We conclude it did not. A motion for judgment of acquittal is reviewed de novo to

determine whether the evidence is legally sufficient to support the jury's verdict.

See Pagan v. State, 830 So. 2d 792, 803 (Fla. 2002). When considering a motion

for judgment of acquittal, all evidence is viewed in the light most favorable to the

State. See Irizarry v. State, 905 So. 2d 160, 165 (Fla. 3d DCA 2005). The purpose

of a motion for judgment of acquittal is to test the legal sufficiency of the evidence

presented by the State. See State v. Rivera, 719 So. 2d 335, 337 (Fla. 5th DCA

1998). In moving for a judgment of acquittal, a defendant admits all facts and

                                           4
evidence adduced at trial, and all reasonable inferences that may be drawn from

such evidence must be viewed in a light most favorable to the State. See Izquierdo

v. State, 177 So. 3d 1018, 1020 (Fla. 3d DCA 2015).

      The two necessary elements for an attempt to commit a crime are: (1) a

specific intent to commit a particular crime and (2) an overt act toward its

commission. State v. Ortiz, 766 So. 2d 1137, 1143 (Fla. 3d DCA 2000). “The

intent and the act must be such that they would have resulted, except for the

interference of some cause preventing the carrying out of the intent, in the

completed commission of the crime.            Thus, the act must go beyond mere

preparation and planning.” Geldreich v. State, 763 So. 2d 1114 (Fla. 4th DCA

1999) (internal citation and quotation marks omitted). Even in the absence of

physical evidence such as semen or DNA, we conclude that the other

circumstantial evidence here is sufficient for a jury to consider whether the

Appellant engaged in an attempted sexual battery of the victim.

      Both the victim’s testimony and the Appellant’s testimony provide proof

beyond a reasonable doubt that the Appellant had the specific intent to sexually

assault the victim, and made overt acts to accomplish that assault. The Appellant

admitted that he followed the victim and demanded that she get into his car, that he

asked her to take her blouse off, that he offered her money for sex, and that he

forcibly attempted to keep her in the car for that purpose.

      We affirm the final judgment of conviction and sentences.

                                          5